Citation Nr: 0612729	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  02-15 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of partial medial and lateral meniscectomy, right 
knee.  

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes, left knee.

4.  Entitlement to a compensable evaluation for maxillary 
sinusitis.

5.  Entitlement to a compensable evaluation for numbness, 
right great toe.

6.  Entitlement to an initial evaluation in excess of 20 
percent for a cervical spine degenerative disc disease.

7.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the right shoulder 
from August 24, 2000, in excess of 30 percent from April 6, 
2001, and in excess of 0 percent from April 30, 2004.

8.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the left shoulder 
from August 24, 2000, and in excess of 0 percent from April 
30, 2004.

9.  Entitlement to an initial compensable evaluation for 
degenerative changes, right hand.  

10.  Entitlement to an initial compensable evaluation for 
degenerative changes, left hand.  

11.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes, right hip, from August 24, 
2000, and in excess of 0 percent from April 30, 2004.  

12.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes, left hip, from August 24, 
2000, and in excess of 0 percent from April 30, 2004.  

13.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, right elbow.

14.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, left elbow.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to June 1994 
and had six years and 11 months of prior active duty service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  During the course of this appeal, the RO granted 
some of the issues on appeal.  This includes an August 2004 
rating decision granting service connection a cervical spine 
disability, right and left shoulder disabilities, right and 
left hand disabilities, and right and left hip disabilities.  
Additionally, in a February 2005 decision, the RO granted 
service connection for right and left elbow disabilities.  As 
these decisions represent a full grant of the benefits that 
were sought with respect to service connection, these issues 
are no longer in appellate status.  However, as is discussed 
in further detail in the remand below, the veteran has 
expressed dissatisfaction with the initial ratings assigned 
for these disabilities.  See Fenderson v. West, 12 Vet App 
119 (1999).

In January 2006, the veteran testified at a Board hearing in 
Washington, D.C.  During the hearing the veteran testified 
that he wished to reopen claims for service connection for 
depression, a bilateral foot disability, to include bunions, 
and a prostate disability.  The Board notes that these issues 
were previously denied in a June 2003 rating decision.  As 
the veteran's claim in regard to these issues has not been 
developed for appellate review, it is referred to the RO for 
appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran submitted additional voluminous medical records 
at the Board hearing in January 2006 and testified that he 
wanted the RO to consider the evidence prior to the Board 
adjudicating the issues.  Accordingly, since the veteran did 
not waive review of the evidence by the RO and, in fact, 
expressed his desire that the RO review the evidence in the 
first instance, the case must be remanded to the RO for its 
initial review of the evidence.  See 38 C.F.R. § 20.1304; 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affair, 327 F. 3d 1339 (Fed. Cir. 2003). 

Also during the hearing, the veteran clarified that he 
intended his December 2004 written hearing request to also be 
a notice of disagreement to the August 2004 rating decision.  
In that request, he listed the disabilities that the RO 
granted service connection for in August 2004, to include a 
cervical spine disability, right and left shoulder 
disabilities, right and left hand disabilities, right and 
left hip disabilities, and right and left elbow disabilities.  
He explained at the hearing that he was expressing 
dissatisfaction with the ratings that were assigned in the 
August 2004 rating decision.  Accordingly, the Board finds 
that the December 2004 correspondence constitutes a timely 
notice of disagreement to the August 2004 rating decision.  
See 38 C.F.R. §§ 20.200, 20.302.  Therefore, the next step in 
the appellate process is for VA to issue the veteran a 
Statement of the Case summarizing the evidence relevant to 
the issues, the applicable laws and regulations, and the 
reasons that the RO relied upon in making its determinations.  
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999). 

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Accordingly, the veteran 
should be issued a notice letter that is in compliance with 
the VCAA requirements outlined in Dingess/Hartman, slip op. 
at 14.

Lastly, the exact dates of active duty service that the 
veteran served on is not clear from the record.  On file is a 
DD Form 214 showing that the veteran served on active duty 
from May 7, 1981, to June 30, 1994, and had six years, 11 
months and 2 days of prior active duty service.  While there 
is some indication that a portion of his prior active duty 
service was from June 5, 1974, to August 3, 1977, the 
remainder of his prior active service is not evident.  
Therefore, clarification regarding this matter should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Clarification should be obtained 
regarding all periods of active duty 
service that the veteran had.

2.  The veteran should be issued a 
corrective VCAA letter that informs him 
of all five elements of a service 
connection claim.  Those five elements 
include:  1) veteran status; 2) existence 
of a disability; (3) a connection between 
the veteran's service and the disability; 
4) degree of disability; and 5) effective 
date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (2006).

3.  All necessary action pursuant to 38 
C.F.R. § 19.26 should be undertaken, to 
include issuance of a statement of the 
case, with respect to the claims of 
entitlement to increased initial ratings 
for a cervical spine disability, right 
and left shoulder disabilities, right and 
left hand disabilities, right and left 
hip disabilities, and right and left 
elbow disabilities.  The veteran should 
be advised of the necessity of filing a 
timely substantive appeal if he wishes to 
complete an appeal as to these issues.

4.  The RO should review the claims file, 
to include the evidence submitted at the 
January 2006 Board hearing, and determine 
if the claims on appeal can be granted.  
The veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






